Citation Nr: 1755907	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-34 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for peritoneal adhesions with scar right rectus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  The Veteran died in November 2016.  The appellant is the Veteran's surviving spouse, and has been accepted as the Veteran's substitution for purposes of processing this appeal to completion. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In February 2017, the Board requested a Veterans Health Administration (VHA) medical opinion, which was provided in June 2017.  The matter is now back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDING OF FACT

Throughout the period on appeal, the Veteran's peritoneal adhesions with scar right rectus have been productive of no more than moderate symptoms manifested by pulling pain on attempting work or aggravated by movements of the body, occasional episodes of colic pain, and abdominal distension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for peritoneal adhesions with scar right rectus have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in December 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a rating in excess of 10 percent for his service-connected peritoneal adhesions with scar right rectus.  He filed his claim for an increased rating in November 2011.
Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Throughout the period on appeal, the Veteran's peritoneal adhesions with scar right rectus have been rated as 10 percent disabling under Diagnostic Code 7301.  Under Diagnostic Code 7301, adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. 

Reviewing the relevant evidence of record, on VA examination in December 2011, the Veteran reported having surgery for appendicitis in the 1950's which was complicated by volvulus/obstruction requiring a second surgery.  The Veteran reported that two years later, he underwent a second surgery to remove adhesions.  The Veteran described chronic abdominal pain over the years.  He pointed to the left, right, and middle section of his abdomen.  He denied severe pain, and instead described the pain as more like a "belly ache."  The Veteran denied diarrhea or constipation.  He indicated that he moved his bowels just fine, but had to push on the area of his abdomen that was uncomfortable to push the food along in his intestines.  He indicated that when it was really bad, he would just eat soup.  The Veteran denied taking any pain medication for his condition.  He denied receiving any treatment for this condition.

The examiner found that the Veteran had a current diagnosis of peritoneal adhesions of the small intestine.  The examiner noted the following symptoms related to the peritoneal adhesions: pain.  The examiner indicated the severity of the manifestations of the Veteran's peritoneal adhesions was "Level I" or mild, noting that the Veteran described a pulling sensation in his abdomen.  The examiner noted that the Veteran denied severe pain.  The examiner noted a scar related to his peritoneal adhesions, but found that the scar was not painful or unstable, or with a total area greater than 39 centimeters.  The examiner found that the Veteran's peritoneal adhesions did not impact his ability to work.

In submissions dated in November 2011 and March 2012, the Veteran reported that he was in a great deal of pain on a daily basis.

A July 2015 operative report noted that the Veteran presented with a lower gastrointestinal bleed.  Colonoscopic evaluation revealed a mass in the ascending colon.  A computed tomography scan revealed a large mass with possible intussusception of the small bowel.  The Veteran underwent an exploratory laparotomy with lysis of adhesions and right hemicolectomy.  The postoperative diagnosis was right colon mass with dense intra-abdominal adhesions.

In February 2017, the Board requested a VHA medical opinion to clarify the findings in the July 2015 operative report.  Specifically, the Board asked that an examiner qualified in general surgery indicate whether a large right colon mass with possible intussusception of the small bowel was the same as, or equivalent to partial obstruction manifested by delayed motility of barium meal or definite partial obstruction shown by x-ray.  The Board also asked the examiner to indicate whether dense intra-abdominal adhesions were the same as, or equivalent to, moderately severe or severe adhesions of the peritoneum.

In a June 2017 VHA medical opinion, an examiner qualified in general surgery and with a special interest in gastroenterology reviewed the claims file and provided an opinion on the questions posed by the Board.  With respect to the first question, the examiner explained that the large right colonic mass may well have caused symptoms of partial bowel obstruction for several weeks or months prior to the diagnosis, but this lesion and its symptoms would have been independent of any adhesions that may have caused the Veteran abdominal pain.  The examiner explained that the Veteran may have had increased abdominal discomfort related to the development of the large mass, but this increased abdominal discomfort could not be attributed to adhesions related to his multiple surgeries in the remote past.  With respect to the second question, the examiner indicated that there was a very poor correlation, if any, between the amount of intra-abdominal adhesions and the Veteran's symptoms.  The examiner explained that dense adhesions and one adhesion can cause similar problems in patients, and patients with one or multiple dense adhesions do not necessarily have any symptoms related to these adhesions.   

Based on the above evidence, the Board does not find that the Veteran's peritoneal adhesions with scar right rectus symptomatology more closely approximated the criteria for a higher rating.  Notably, the Veteran consistently complained of abdominal pain prior to his death in November 2016.  However, the June 2017 examiner indicated that the Veteran may have had increased abdominal discomfort related to the development of the large right colonic mass that was unrelated to his service-connected peritoneal adhesions.  Further, the VHA examiner confirmed no evidence of bowel obstruction caused by the service-connected peritoneal adhesions.  Moreover, the Veteran did not report symptoms that approximated frequent and prolonged episodes of colic distension, nausea, or vomiting.  Rather, he denied severe pain, diarrhea, or constipation at the December 2011 examination.  There was also no evidence of nausea or vomiting.  Review of the evidence reflects that the Veteran's symptomatology more accurately demonstrated a 10 percent rating, which is indicative of moderate impairment based upon pain aggravated by body movement and occasional episodes of colic pain, constipation alternating with diarrhea, or abdominal distension. 

In sum, the Veteran's peritoneal adhesions with scar right rectus symptomatology were more characteristic of a disability picture that is contemplated by the current 10 percent rating.  There is no medical evidence to suggest that his symptoms met the level required for a higher evaluation.  As such, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for peritoneal adhesions with scar right rectus is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


